ALD-268                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-2184
                                       ___________

                      COMMONWEALTH OF PENNSYLVANIA
                                  v.

                             DR. CHANDAN S. VORA,
                                                Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 11-cv-00063)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 18, 2011

           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                             (Opinion filed : August 29, 2011 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

      Dr. Chandan S. Vora appeals pro se from the District Court’s sua sponte dismissal

of her “petition for removal.” For the reasons that follow, we will summarily affirm the

District Court’s judgment.
       In the “petition for removal,” Dr. Vora alleged that officials in the City of

Johnstown discriminated against her and violated her civil rights. The attached exhibits

suggest that Dr. Vora’s allegations stem from a criminal complaint, issued by the

Johnstown Police Department in February 2011, charging her with risking a catastrophe

after she allegedly started a fire inside her house. The District Court granted Dr. Vora’s

application to proceed in forma pauperis, but concluded that her “allegations . . . seek to

attack state court proceedings over which this court lacks jurisdiction and otherwise fail

to state a claim upon which relief can be granted.” See Younger v. Harris, 401 U.S. 37

(1971) (holding that federal courts will not intervene in ongoing state criminal

prosecution absent exceptional circumstances). Accordingly, the District Court dismissed

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Dr. Vora filed a motion for

reconsideration, which the District Court denied. Dr. Vora appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the District Court’s sua sponte dismissal of Dr. Vora’s “petition for removal” is plenary.

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “We [also] exercise plenary

review over the legal determinations of whether the requirements for Younger abstention

have been met and, if so, we review the district court’s decision to abstain for abuse of

discretion.” FOCUS v. Allegheny Cnty. Court of Common Pleas, 75 F.3d 834, 843 (3d

Cir. 1996). We may take summary action when an appeal presents no substantial

question, see 3d Cir. LAR 27.4; 3d Cir. IOP 10.6., and may affirm on any ground

                                              2
supported by the record. Brown v. Pa. Dep’t of Health Emergency Med. Servs., 318 F.3d

473, 475 n.1 (3d Cir. 2003).

       Upon de novo review of the record and careful consideration of Dr. Vora’s

submissions in this Court, we conclude that there is no substantial question presented on

appeal and that summary action is warranted. See LAR 27.4 and I.O.P. 10.6. In

Younger, the Supreme Court recognized that the “longstanding public policy against

federal court interference with state court proceedings” generally requires federal courts

to abstain from involvement in state criminal proceedings. Younger, 401 U.S. at 43–44.

“[T]he Younger doctrine allows a district court to abstain, but that discretion can properly

be exercised only when (1) there are ongoing state proceedings that are judicial in nature;

(2) the state proceedings implicate important state interests; and (3) the state proceedings

afford an adequate opportunity to raise federal claims.” Kendall v. Russell, 572 F.3d 126,

131 (3d Cir. 2009).

       These requirements are met here. The criminal proceedings against Dr. Vora are

ongoing, those proceedings implicate Pennsylvania’s important interest in bringing to

justice those who violate its criminal laws, and Dr. Vora will have an opportunity to raise

federal claims in defending against the charges. Dr. Vora has not demonstrated “bad

faith, harassment or some other extraordinary circumstance, which might make abstention

inappropriate.” Anthony v. Council, 316 F.3d 412, 418 (3d Cir. 2003). Accordingly, the

District Court properly concluded that it lacked jurisdiction to review the ongoing state

                                              3
court criminal proceedings. To the extent that Dr. Vora seeks to appeal the denial of her

motion for reconsideration, we conclude that the District Court did not abuse its

discretion. Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673

(3d Cir. 1999) (abuse of discretion standard of review). Finally, we note that granting Dr.

Vora leave to amend the complaint in the instant case would have been futile. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       For the foregoing reasons, we conclude that no substantial question is presented by

this appeal. See I.O.P. 10.6. Accordingly, we will summarily affirm the District Court’s

judgment.




                                             4